Citation Nr: 0715049	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-40 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right knee disability, as 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Although the appellant had 
requested a hearing at the RO, which was scheduled for 
January 25, 2007, he did not appear; therefore this decision 
is made on the existing evidence of record.


FINDINGS OF FACT

1.  A December 1999 rating decision denied service connection 
for a right knee disability, as secondary to service-
connected left knee disability; notice of this decision was 
issued on December 9, 1999; the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the December 1999 rating decision that is new and relates 
to an unestablished fact necessary to substantiate the claim.

3.  The competent medical evidence does not establish that 
the veteran's right knee disability was proximately caused or 
aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A December 1999 rating decision that denied service 
connection for a right knee disability as secondary to the 
service-connected left knee disability became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a right knee disability as 
secondary to service-connected left knee disability has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. 
§ 3.156(a) (2006).

3.  The criteria for service connection for a right knee 
disability as secondary to service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.102, 3.159, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's notice and duty to assist letter dated in June 2003 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence he should 
provide, and informed the appellant that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  Because 
the claim for service connection for right knee disability as 
secondary to service-connected left knee disability has been 
reopened and is addressed on the merits, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the appellant's claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA medical opinion, non-VA treatment records, private medical 
evidence and medical opinion, and personal and lay statements 
are of record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the notice provided to the appellant 
regarding the type of evidence for increased ratings or an 
effective date was provided in March 2006.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including submission of statements, and arguments presented 
by the representative organization.  Although the appellant 
requested a personal hearing at the RO, he failed to appear.  
For these reasons, the Board finds that it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Reopening Service Connection for Right Knee Disability 
Secondary to Left Knee Disability

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's April 2003 
claim to reopen service connection for a right knee 
disability as secondary to left knee disability was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim."  Such evidence must 
also "raise a reasonable possibility of substantiating the 
claim."

In this case, in a December 1999 rating decision, the RO 
denied the veteran's claim for service connection for a right 
knee disability secondary to service-connected left knee 
disability on the basis that there was no competent medical 
opinion evidence relating the right knee disability as 
secondary to left knee disability, a fact not established at 
the time of the December 1999 rating decision.  Notice of 
this decision was issued on December 9, 1999.  Because the 
veteran did not submit a notice of disagreement with the 
December 1999 rating decision within one year of issuance of 
notice of the decision, the December 1999 denial of service 
connection for right knee disability as secondary to left 
knee disability became "final" under 38 U.S.C.A. § 7105(c), 
and 38 C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the December 1999 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed December 1999 rating 
decision is new and relates to the question of  medical 
evidence of nexus of right knee disability secondary to left 
knee disability.  Medical records received from a private 
physician of April 2003 reflect a current medical nexus 
opinion that includes right knee disability secondary to left 
knee disability.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for right 
knee disability secondary to left knee disability, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for right knee 
disability secondary to left knee disability.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2006).  The United States Court of Appeals Claims 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  

The veteran contends that his currently diagnosed right knee 
disability began in 1998 and is caused by or aggravated by 
his service-connected left knee disability.  The veteran and 
his representative assert that, after a left knee total 
replacement, which took place in March 2003, the veteran's 
right knee caused him pain and interfered with daily 
activities.  

Service medical records show that, when the appellant entered 
service, his right knee was swollen and painful, and that 
prior to service the veteran was in a motor vehicle accident 
that involved his right knee; therefore, his right knee 
problems noted at service entrance, predate an in-service 
left knee injury, which took place in September of 1971 when 
the veteran was playing football.  Service medical records 
are negative for any other complaints, findings, diagnosis, 
or treatment for any disease or injury to the right knee 
during active service, including aggravation of it; thus, 
direct service connection for right knee injury is not a 
viable contention because no injury or disease occurred to 
the right knee.  In this case, since service medical records 
are negative as to any injury or disease to the right knee 
and there is no other credible evidence establishing that the 
veteran sustained an injury or disease to his right knee, 
direct service connection for his right knee problems is 
ruled out.

There is competent medical opinion evidence for and against 
the veteran's claim.  In an April 2003 examination report, a 
private physician wrote that the veteran's right knee 
symptoms would become more painful since the right knee was 
taking more stress after the veteran had left knee surgery.  
In January of 2004, a VA examiner at the Outpatient Clinic in 
Ft. Myers, Florida found that there "appears to be no 
clinical atrophy in the right knee compared to the left; 
although, the status of the left knee with total knee 
replacement less than one year ago, makes this finding 
somewhat less relevant clinically."  Although the VA 
examiner could not state without speculation whether the 
veteran's right knee problems were secondary to the left knee 
condition, he found it "unlikely," and he could not say 
"with any degree of certainty that the right knee problem is 
secondary to the left knee injury."  The VA examiner also 
found that the veteran's right knee problems had not caused 
him to miss any work as a U.S. Postal Service mail carrier, 
although some of the appellant's daily activities were 
negatively impacted such as mowing the lawn, and the veteran 
had a lowered activity level, particularly when he had flare-
ups.

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993); see also Wensch v. Principi, 15 Vet.  App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases.)

Since the January 2004 VA medical opinion was based on a 
review of all the appellant's medical records, including 
service medical records, his history, and a physical 
examination some eight months after total knee replacement of 
the left knee, and the private medical examination was only 
within a month of the left knee surgery and, was not based on 
a review of all of the appellant's medical records, including 
his service medical records, and since the examiner could not 
relate the right knee problem to the left knee surgery, the 
Board finds that the January 2004 VA competent medical 
opinion is of more probative value than the private 
physician's opinion.  With regard to the appellant's 
representative's contention that VA medical examination and 
opinion are inadequate because it is undetermined whether the 
examination was conducted by a medical doctor, an intern, a 
nurse practitioner or a physician's assistant, the Court has 
determined that nurse practitioners with appropriate 
experience can conduct VA examinations, implying that VA 
examinations by physician's assistants provide competent 
medical evidence as well.  See Cox v. Nicholson, U.S. Vet. 
App. Jan. 19, 2007.

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence does not 
establish a nexus between the veteran's service-connected 
left knee disability, and his right knee disability.  The 
competent medical evidence does not show that the veteran's 
right knee disability is caused or aggravated by his service-
connected left knee disability.  

For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's reopened claim for service connection 
for right knee disability secondary to left knee disability, 
and the claim must be denied on the merits.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for right knee disability as secondary to 
service-connected left knee disability is reopened, and 
denied on the merits.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


